Per Curiam.
The writ of error in this cause was taken to a judgment in a habeas corpus proceeding awarding the custody of an infant child.
It does not appear that a scire facias was issued and served as required by law, and the defendant in error has not appeared in person or by counsel in this court. The writ of error was recorded in the chancery order book, but this does not give to this court jurisdiction of the defendant in error. Belch v. Manning, 55 Fla. 229, *34346 South. Rep. 91; Hardee v. Brown, 56 Fla. 377, 47 South. Rep. 834.
Even if this be a civil proceeding within the meaning of section 17Ó4 of the General Statutes the writ of error should have been recorded in the minute book of the court and not in the Chancery Order Book. See section 1831, General Statutes of 1906.
It does not appear that this court has acquired jurisdiction of the person of the defendant in error, therefore the writ of error is dismissed.
Whitfield, C. J., and Shackleford and Cockrell, J. J., concur;
Taylor, Hocker and Parki-iill, J. J., concur in the opinion.